




FIRST AMENDMENT TO BANK RATE MODE COVENANTS AGREEMENT
THIS FIRST AMENDMENT TO BANK RATE MODE COVENANTS AGREEMENT (this “Agreement”) is
dated as of October 30, 2015 and is entered into by and among PIVOTAL UTILITY
HOLDINGS, INC., a New Jersey corporation (the “Company”), AGL RESOURCES INC., a
Georgia corporation (“Holdings”), the several financial institutions party
hereto, as purchasers (the “Purchasers”), and SUNTRUST BANK, a Georgia banking
corporation, as administrative agent for the Purchasers (the “Administrative
Agent”), and is made with reference to that certain BANK RATE MODE COVENANTS
AGREEMENT dated as of February 26, 2013, by and among the Company, Holdings, the
Purchasers party thereto, the Administrative Agent and Arranger named therein
(the “Covenants Agreement”). Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Covenants Agreement
after giving effect to this Agreement.
RECITALS
WHEREAS, on August 23, 2015, The Southern Company, a Delaware corporation
(“Southern Company”), Holdings, and AMS Corp., a Georgia corporation, a wholly
owned subsidiary of Southern Company (“Merger Sub”), entered into an Agreement
and Plan of Merger (the “Southern Company-AGL Merger Agreement”). The Southern
Company-AGL Merger Agreement provides for the merger of Merger Sub with and into
Holdings on the terms and subject to the conditions set forth in the Merger
Agreement (the “Southern Company-AGL Merger”), with Holdings continuing as the
surviving corporation and a wholly-owned, direct subsidiary of Southern Company.
WHEREAS, the Loan Parties have requested the consent from the Required
Purchasers to the Southern Company-AGL Merger.
WHEREAS, the parties hereto have agreed to amend the Covenants Agreement as
provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO COVENANTS AGREEMENT



A. Section 1.01. The following definition in Section 1.01 of the Covenants
Agreement is hereby amended to read as follows:


(a) “Continuing Directors”: (i) prior to the consummation of the Southern
Company-AGL Merger, the directors of Holdings on November 10, 2011 and each
other director, if, in each case, such other director’s election or nomination
to the board of directors of Holdings is approved by at least a majority of the
then Continuing Directors and (ii) on and after the date of consummation of the
Southern Company-AGL Merger, the directors of Southern Company as of such date
and each other director, if, in each case, such other director’s election or
nomination to the board of directors of Southern Company is approved by at least
a majority of the then Continuing Directors.






--------------------------------------------------------------------------------




B. Section 1.01. The following new definitions are added to Section 1.01 of the
Covenants Agreement in the appropriate alphabetical order:


(a) “Designated Jurisdiction”: means any country or territory to the extent that
such country or territory itself is the subject of any Sanction.


(b) “Merger Sub”: means AMS Corp., a Georgia corporation, and a wholly-owned
subsidiary of Southern Company.


(c) “Sanction(s)”: means any economic or financial sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union and Her Majesty’s
Treasury.


(d) “Southern Company”: means The Southern Company, a Delaware corporation.


(e) “Southern Company-AGL Merger”: means the merger of Merger Sub with and into
Holdings on the terms and subject to the conditions set forth in the Southern
Company-AGL Merger Agreement, with Holdings continuing as the surviving
corporation and a wholly-owned, direct subsidiary of Southern Company.


(f) “Southern Company-AGL Merger Agreement”: means the Agreement and Plan of
Merger entered into as of August 23, 2015 among Southern Company, Holdings, and
AMS Corp., a Georgia corporation, as may be amended or modified from time to
time.


C. Section 5.20. Section 5.20 of the Covenants Agreement is amended in its
entirety as follows:


5.20. Sanctions. Neither Loan Party, nor any of their respective Subsidiaries,
nor, to the knowledge of such Loan Party and its Subsidiaries, any director,
officer, or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions , (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
D. Section 5.21. Section 5.21 of the Covenants Agreement is amended in its
entirety as follows:


5.21. Anti-Corruption Laws. Each Loan Party and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.








--------------------------------------------------------------------------------




E. Section 6.10: Section 6.10 of the Covenants Agreement is amended in its
entirety as follows:


6.10    OFAC, PATRIOT Act Compliance. Each of the Company and Holdings will, and
will cause each Group Member to, (i) refrain from doing business in a Designated
Jurisdiction or with a Sanctioned Person in violation of the economic sanctions
of the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Purchaser in order to
assist the Administrative Agent and the Purchasers in maintaining compliance
with the PATRIOT Act.


F. Section 8.01(j): Section 8.01(j) of the Covenants Agreement is amended in its
entirety as follows:


(j)    (i) prior to the consummation of the Southern Company-AGL Merger (A) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of Holdings or (B) the board of directors of Holdings shall cease
to consist of a majority of Continuing Directors, or (ii) on or after the
consummation of the Southern Company-AGL Merger, (A) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the “Exchange Act”) shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 51% of the outstanding
common stock of Southern Company, (B) the board of directors of Southern Company
shall cease to consist of a majority of Continuing Directors or (C) Southern
Company shall cease to own, directly or indirectly, beneficially and of record,
100% of the Capital Stock of Holdings.


SECTION II.
LIMITED CONSENT



A. Subject to the satisfaction of the conditions set forth in Section III(A) of
this Agreement, the undersigned Purchasers hereby each offer their limited
consent to the Southern Company-AGL Merger until the earlier of the following
(each, a “Consent Termination Event”): (i) August 23, 2016, or if the Outside
Date (as defined in the Southern Company-AGL Merger Agreement as of August 23,
2015) shall have been extended to a later date as provided in Section 8.1(b)(i)
of the Southern Company-AGL Merger Agreement (as of August 23, 2015), such later
date (but in any event not later than February 23, 2017); (ii) the date the
Southern Company-AGL Merger Agreement is validly terminated in accordance with
its terms, ; or (iii) the Southern Company-AGL Merger Agreement is amended or
modified or a consent is provided thereunder in any case in a manner that is
materially adverse to the interests of the Lenders after the date hereof.


















--------------------------------------------------------------------------------




B. Upon the occurrence of any Consent Termination Event, the limited consent set
forth in Section II(A) hereof shall automatically terminate and be of no further
force or effect, and all rights and remedies with respect to the matters set
forth in Section II(A) hereof of the Administrative Agent and the Purchasers
under the Covenants Agreement and any other Credit Document shall, without any
further action by any person, automatically be reinstated as if the limited
consent set forth in Section II(A) hereof had not become effective. This limited
consent shall not constitute or be deemed to be a waiver of, consent to or
departure from, any other term or provision in the Covenants Agreement, which
shall continue in full force and effect, nor shall this limited consent
constitute a course of dealing among the parties.


SECTION III.
CONDITIONS TO EFFECTIVENESS



A. The amendments set forth in Section I of this Agreement and the limited
consent set forth in Section II of this Agreement shall become effective as of
the date hereof only upon the satisfaction of all of the following conditions
precedent:


(a) Execution. The Administrative Agent shall have received (i) a counterpart
signature page of this Agreement duly executed by each of the Loan Parties and
(ii) a counterpart signature page of this Agreement duly executed by such
Purchasers necessary to constitute the Required Purchasers.


(b) Other Fees. The Administrative Agent shall have received all other fees and
other amounts due and payable on or prior to the date hereof to the extent
invoiced in reasonable detail, including, without limitation, reimbursement or
other payment of reasonable legal fees and out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder or any other Related Document.


(c) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary in connection with the transactions contemplated by this
Agreement.


(d) Other Documents. The Administrative Agent and the Purchasers shall have
received such other documents, information or agreements regarding the Loan
Parties as the Administrative Agent may reasonably request.


SECTION IV.
REPRESENTATIONS AND WARRANTIES



In order to induce the Purchasers to enter into this Agreement, to amend the
Covenants Agreement in the manner provided herein and provide the consent
requested hereby, each Loan Party which is a party hereto represents and
warrants to each Purchaser that the following statements are true and correct in
all material respects:
A. Existence. Each Loan Party is organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.














--------------------------------------------------------------------------------




B. Power; Execution; Enforceable Obligations.


(a) Each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform its obligations under this Agreement, the Covenants
Agreement (as amended by and/or consented to under this Agreement, the “Amended
Agreement”) and the other Related Documents to which it is a party and, in the
case of the Company, to obtain extensions of credit under the Amended Agreement.
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of this Agreement, the Amended Agreement and
the other Related Documents to which it is a party and, in the case of the
Company, to authorize the extensions of credit on the terms and conditions of
the Amended Agreement.


(b) This Agreement has been duly executed and delivered on behalf of each Loan
Party party hereto.


(c) Each of this Agreement, the Amended Agreement and each other Related
Document constitutes, a legal, valid and binding obligation of each Loan Party
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


C. No Conflict. The execution and delivery by each Loan Party of this Agreement
and the performance by each Loan Party of the Amended Agreement and the other
Related Documents do not and will not (i) violate (A) any provision of any law,
statute, rule or regulation, or of the certificate or articles of incorporation
or partnership agreement, other constitutive documents or by-laws of Holdings or
the Company or (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any Contractual Obligation of the applicable Loan Party (including
the Southern Company-AGL Merger Agreement), where any such conflict, violation,
breach or default referred to in clause (i) or (ii) of this Section III.C.,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, (iii) except as permitted under the Amended Agreement, result in
or require the creation or imposition of any Lien upon any of the properties or
assets of each Loan Party (other than any Liens created under any of the Related
Documents in favor of Administrative Agent on behalf of Purchasers), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Loan Party, except for such
approvals or consents which will be obtained on or before the date hereof and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.


D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party of
this Agreement and the performance by the Company and Holdings of the Amended
Agreement and the other Related Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.






--------------------------------------------------------------------------------




E. Incorporation of Representations and Warranties from Covenants Agreement. The
representations and warranties contained in Article V of the Amended Agreement
are and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date, except (i) to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date, and (ii) no representation or warranty shall be made as
to the matters set forth in Section 5.02, Section 5.06(ii) and Section 5.16 of
the Amended Agreement.


F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Agreement that
would constitute an Event of Default or a Default.


G. Release of Claims. No Loan Party has any knowledge of any claims,
counterclaims, offsets or defenses to or with respect to its obligations arising
under the Related Documents prior to the date hereof, or if such Loan Party has
any such claims, counterclaims, offsets or defenses to the Related Documents or
any transaction related to the Related Documents, the same are hereby waived,
relinquished and released in consideration of the execution of this Agreement.


H. Southern Company-AGL Merger Agreement. There have been no amendments,
modifications, supplements, waivers or consents to the Southern Company-AGL
Merger Agreement (including all schedules and exhibits thereto) since August 23,
2015 that are materially adverse to the interests of the Purchasers.


SECTION V.
ACKNOWLEDGMENT AND CONSENT



Holdings hereby acknowledges that it has reviewed the terms and provisions of
the Covenants Agreement and this Agreement and consents to the amendment of the
Covenants Agreement and limited consent effected pursuant to this Agreement.
Holdings hereby confirms that each Related Document to which it is a party or
otherwise bound will continue to guarantee to the fullest extent possible in
accordance with the Related Documents the payment and performance of all
“Obligations” under each of the Related Documents to which it is a party (in
each case as such terms are defined in the applicable Related Document).
Holdings acknowledges and agrees that any of the Related Documents to which it
is a party or otherwise bound shall continue in full force and effect and that
all of its obligations thereunder shall be valid and enforceable and shall not
be im-paired or limited by the execution or effectiveness of this Agreement.
Holdings represents and warrants that all representations and warranties
contained in the Amended Agreement and the Related Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date.










--------------------------------------------------------------------------------




Holdings acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Agreement, the consent of Holdings is not
required by the terms of the Covenants Agreement or any other Related Document
in order to effect the amendments to the Covenants Agreement effected pursuant
to this Agreement and (ii) nothing in the Covenants Agreement, this Agreement or
any other Related Document shall be deemed to require the consent of Holdings to
any future amendments to the Covenants Agreement.
SECTION VI.
MISCELLANEOUS



A. Reference to and Effect on the Covenants Agreement and the Other Related
Documents.


(i) On and after the date hereof, each reference in the Covenants Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Covenants Agreement, and each reference in the other Related
Documents to the “Covenants Agreement”, “thereunder”, “thereof” or words of like
import referring to the Covenants Agreement shall mean and be a reference to the
Covenants Agreement as amended by this Agreement.


(ii) Except as specifically amended by this Agreement, the Covenants Agreement
and the other Related Documents shall remain in full force and effect and are
hereby ratified and confirmed.


(iii) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Purchaser under, the Covenants Agreement or any
of the other Related Documents.


B. Headings. Section and Subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.


C. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OB-LIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.


D. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.


[Remainder of this page intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
COMPANY:
PIVOTAL UTILITY HOLDINGS, INC.
 
 
 
 
 
 
 
/s/ Paul R. Shlanta
 
Name:
Paul R. Shlanta
 
Title:
EVP and General Counsel



























































































Signature Page for Pivotal Utility Holdings, Inc.
Amendment to Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------












HOLDINGS:
AGL RESOURCES INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Elizabeth W. Reese
 
 
Name:
Elizabeth W. Reese
 
 
Title:
EVP and CFO



























































































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------




                    






 
SUNTRUST BANK, as Administrative Agent
 
 
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name:
Yann Pirio
 
 
Title:
Managing Director

























































































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------












 
SUNTRUST BANK, as a Purchaser
 
 
 
 
 
 
By:
/s/ Yann Pirio
 
 
Name:
Yann Pirio
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
3333 Peachtree Rd, NE, 8th Floor,
 
Atlanta, GA 30326
 
Attention: Sean Drinan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

























































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------












 
PNC Bank, NATIONAL ASSOCIATION, as a Purchaser
 
 
 
 
 
 
By:
/s/ Thomas E. Redmond
 
 
Name:
Thomas E. Redmond
 
 
Title:
Senior Vice President

























































































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------












 
Branch Banking and Trust Company, as a Purchaser
 
 
 
 
 
 
By:
/s/ Robert T. Barnaby
 
 
Name:
Robert T. Barnaby
 
 
Title:
Senior Vice President



























































































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement




--------------------------------------------------------------------------------












 
U.S. Bank, National Association, as a Purchaser
 
 
 
 
 
 
By:
/s/ Raymond Palmer
 
 
Name:
Raymond Palmer
 
 
Title:
Senior Vice President



























































































Signature Page for Pivotal Utility Holdings, Inc.
Bank Rate Mode Covenants Agreement


